 Case 3:18-cv-01322-KAD Document 308-19 Filed 09/29/20 Page 1 of 18




Plaintiff Exhibit T
Case 3:18-cv-01322-KAD Document 308-19 Filed 09/29/20 Page 2 of 18


                                                                Page 1
     UNITED STATES DISTRICT COURT

     DISTRICT OF CONNECTICUT

     CIVIL ACTION NO:      3:18-cv-01322-KAD

     JUNE 15, 2020

     --------------------------------------

     JANE DOE,

                                  Plaintiff

                           -vs-

     TOWN OF GREENWICH, ET AL,

                                  Defendant

     --------------------------------------



           VIDEOTAPED DEPOSITION OF DETECTIVE CHRISTY GIRARD

     APPEARANCES:

               BRAXTON HOOK, LLC
                 Attorneys for the Plaintiff
                 280 Railroad Avenue, Suite 205
                 Greenwich, Connecticut 06830
                 PHONE: (203) 661-4610
                 E MAIL: ehook@braxtonhook.com
               BY:   ELIZABETH I. HOOK, ATTORNEY-AT-LAW

               MITCHELL & SHEAHAN, P.C.
                 Attorneys for the Defendant
                 Sergeant Detective Brent Reeves and
                 Detective Krystie M. Rondini
                 80 Ferry Boulevard, Suite 216
                 Stratford, Connecticut 06615
                 PHONE: (203) 873-0240
                 E MAIL: jslippen@mitchellandsheahan.com
                BY: JESSICA SLIPPEN, ATTORNEY-AT-LAW
Case 3:18-cv-01322-KAD Document 308-19 Filed 09/29/20 Page 3 of 18


                                                                Page 6
1    THEREUPON,

2              D E T E C T I V E     C H R I S T Y     G I R A R D,

3                            Greenwich Police Department,

4                                  11 Bruce Place,

5                              Greenwich, Connecticut     06830,

6                 first having been duly sworn, was examined and

7                 testified as follows:

8    DIRECT EXAMINATION

9    BY MS. HOOK:

10        Q       Good morning.    It's detective?

11        A       Correct.

12        Q       And have you been deposed before?

13        A       Not in a criminal matter, in a personal matter.

14        Q       So, you are familiar with how a deposition

15   works?

16        A       I am.

17        Q       Just I know this is probably familiar to you,

18   but I just want to go over basic ground rules.

19        A       Sure.

20        Q       If you don't understand a question that I ask,

21   please ask me to repeat it, or rephrase it, or just advise

22   me you don't understand.     If you don't do that, then I will

23   presume that you understand the question.

24        A       Okay.

25        Q       You may consult with your counsel as long as a
Case 3:18-cv-01322-KAD Document 308-19 Filed 09/29/20 Page 4 of 18


                                                                Page 22
 1   School.    I wanted to investigate crimes.    I've taken

 2   internet crimes against children classes.      I've taken child

 3   exploitation classes, sex assault investigation classes.        I

 4   can't tell you off the top of my head all the professional

 5   development.

 6        Q       Okay.   And how did your duties change when it

 7   became the special victims section?

 8        A       We then started investigating crimes against the

 9   elderly.   We also took on missing persons, sex assaults, you

10   know, people with special needs, sometimes like autistic,

11   you know, people, that doesn't mean just children, but

12   anyone that had just, you know, not the typical, you know,

13   we never did domestics or anything like that, but it was all

14   people with, you know, elderly.     I also had arson

15   investigations, and I took on that too.

16        Q       I'm sorry, arson?

17        A       Arson investigations, yes.

18        Q       And how does arson fit into special victims?

19        A       Well, more than 50 percent of all arsons are

20   committed by juveniles.

21        Q       I'm sorry?   By?

22        A       Juveniles.   And so, being able to have someone

23   that has the specialty of juvenile crimes and those laws

24   helped with, you know, investigating arsons.

25        Q       Okay.   And are you still in the special victims
Case 3:18-cv-01322-KAD Document 308-19 Filed 09/29/20 Page 5 of 18


                                                               Page 23
 1   section?

 2        A       No.

 3        Q       When did you leave?

 4        A       I believe it was 2014 when I became a detective

 5   working for cold cases.

 6        Q       Why were you reassigned to cold cases?

 7        A       It was an assignment change.     I was requested to

 8   investigate cold case homicides.

 9        Q       You requested that change?

10        A       No.

11        Q       Who were you reporting to in 2014 when you left

12   for cold cases?

13        A       It went back and forth a lot.     I believe Mark

14   Zuccarella, Lieutenant Mark Zuccarella, he might have been a

15   sergeant at the time, I don't remember, or lieutenant.          I

16   went back to reporting to Sergeant Kelly for a little while,

17   I was -- I had Sergeant Scorca for a little while.       But all

18   around that time it kept on like kind of evolving, so I

19   can't tell you even who was before who.      It was definitely

20   Mark Zuccarella when I initially went over.

21        Q       When you initially went over to cold case?

22        A       To cold case, yes.

23        Q       Okay.   When in 2014 did you move to cold case?

24        A       So, I remember being February, I don't remember

25   if it was 2014 or 2015, to be honest with you.
Case 3:18-cv-01322-KAD Document 308-19 Filed 09/29/20 Page 6 of 18


                                                               Page 89
 1   positions to the cold case, I couldn't do it as much.       So,

 2   it wasn't technically like, no, like there wasn't really a

 3   liaison, I really only, you know, help out if they wanted me

 4   to do a special talk, so it wasn't really the liaison.

 5         Q      And you haven't done it since then?

 6         A      Have I done talks since then?

 7         Q      Have you been the liaison to Brunswick School

 8   since you went to cold case?

 9         A      Yeah, I've done talks.

10         Q      Okay.   I'm not talking about talks, I'm talking

11   about being appointed the liaison to Brunswick School.          Have

12   you been in the position of the liaison to Brunswick School

13   since you moved to cold case?

14         A      So, to try to clarify, I couldn't take on that

15   much, so I wasn't like this direct contact all the time with

16   them and stuff like that.    They would just call the special

17   victims section, and so they weren't, you know -- they very

18   rarely contact me because they needed, you know, help or

19   they needed, not help, or if they had any questions or

20   something.

21         Q      Okay.

22         A      So, I can't say -- so, when we say liaisons,

23   there is no like documentation saying you are the liaison

24   official, whatever, it's kind of always what we just called

25   it.
Case 3:18-cv-01322-KAD Document 308-19 Filed 09/29/20 Page 7 of 18


                                                               Page 90
 1           Q    Okay.

 2           A    So, once I got to cold case, you know, that role

 3   like really kind of, sorry, died down.      I just couldn't do

 4   it.

 5           Q    Did anyone takeover for you?

 6           A    So, I think everyone would just pick up, anyone

 7   would pick up the phone and do it.     Sometimes I wouldn't

 8   even come into the office for all week, you know, for a

 9   month.

10           Q    Okay.

11           A    So, I wasn't in Greenwich.     I would go pick up a

12   car, sometimes not even go inside, and go right up to Rocky

13   Hill.

14           Q    So, any work you did sort of in a liaison

15   capacity was ad hoc from that point on?

16           A    Yeah.

17           Q    Okay.   And remind me, again, when you went to

18   cold case?

19           A    I think, I remember it was February.

20           Q    It was either 2014 or 2015?

21           A    Yeah, and who knows, it could be 2013, I don't

22   know, but I did figure out a way that I can research it

23   while I was out there.    Just to let you know, I don't have

24   it with me, but I know a way to research us.

25           Q    Can you tell us what that way is?
Case 3:18-cv-01322-KAD Document 308-19 Filed 09/29/20 Page 8 of 18


                                                              Page 119
 1   alcohol to anybody?

 2         A      Correct.

 3         Q      Okay.

 4         A      Or allowed it.   You have to --

 5         Q      So, what is allowed in allowing it?

 6         A      It's failing to halt it.    There is providing it,

 7   one thing, and the other one isn't allowing it, it's the

 8   actual statute says that you are not stopping, you are not

 9   preventing, not halting the possession of it.

10         Q      Okay.

11         A      But you have to have knowledge of that.      You

12   have to prove that there is knowledge of it before you could

13   prove that they did not halt it.

14         Q      Let's go to the next Exhibit 4, which is your

15   Exhibit 4, and that is the 10/6/2014 E mail from Mike

16   DeAngelo to Tom Philip.    Tell me when you finish reviewing

17   it.

18         A      (Witness reading.)

19         Q      Are you finished reviewing it?

20         A      Yes.

21         Q      You wrote this E mail -- I'm sorry.      This is an

22   E mail from Michael DeAngelo in which he says that, Christy

23   called me a few minutes ago.     The parents of the girl, a GA

24   student, have not told her yet and do not want the police to

25   interview her until they have a chance to make her aware of
Case 3:18-cv-01322-KAD Document 308-19 Filed 09/29/20 Page 9 of 18


                                                                  Page 120
 1   this.       She asked if you could give her a call so that she

 2   can update you.         Why was it important to update Tom Philip

 3   at Brunswick School?

 4           A       Because he's part of this.      He was notified by

 5   Adam Rohdie.

 6           Q       Did you notify Adam Rohdie and give him an

 7   update?

 8           A       I don't remember.

 9           Q       Is there any evidence that you did?

10                           MS. SLIPPEN:    Objection to form.

11                           THE WITNESS:    I don't see any here.

12   BY MS. HOOK:

13           Q       Okay.     Why is this communication not in the case

14   incident report?

15           A       I don't recall.

16           Q       Okay.     Why was it important to notify him this

17   quickly of the status?

18           A       It's a potential sex assault and having a

19   potential predator on his campus is very important.

20           Q       All right.    So, let's turn to the next page of

21   that exhibit.       You write at 10:19 p.m., I know it's late,

22   but I just received a call from the family, they assured me

23   there was no sexual assault.           You are providing this

24   information to Tom Philip that there was no sexual assault

25   even though you personally believed that there was?
Case 3:18-cv-01322-KAD Document 308-19 Filed 09/29/20 Page 10 of 18


                                                                Page 127
 1   police officer?

 2        A       Yes, he is.

 3        Q       Did he forward to you a video that he received

 4   from a parent showing a naked unconscious girl being

 5   digitally penetrated?

 6                        MS. SLIPPEN:    Objection to form.

 7                        THE WITNESS:    I thought that Tom Keegan is

 8                the one that gave this video to Mikey Reynolds,

 9                but I'm not positive, that's how I remember it.

10   BY MS. HOOK:

11        Q       Okay.

12        A       If this is the video that you are talking about.

13   The incident with the            , I think that's how they got it.

14        Q       Okay.     So, since that information -- none of

15   that information is in your case incident report, so there

16   is no way of us knowing, right?        You didn't feel it was

17   necessary to put that information in?

18        A       I think that's why I think I put anonymous.

19        Q       Okay.     So, Tom Keegan during his testimony said

20   that he received -- okay.        Withdrawn.

21                        MS. SLIPPEN:    Do you want to mark that?

22                        MS. HOOK:   No, no, it's deposition

23                testimony.

24                        MS. SLIPPEN:    Right.   But if you are going

25                to introduce it and read from it, I want to see
Case 3:18-cv-01322-KAD Document 308-19 Filed 09/29/20 Page 11 of 18


                                                               Page 164
 1   Thomas Keegan?

 2        A        No.     I am a little confused because one says

 3   it's a Greenwich Country Day drinking and the other one says

 4   it's a sex assault.

 5        Q        Yes, because it was unclear, that's why.

 6        A        I don't recall either of them.

 7        Q        Okay.     So, you have no recollection of receiving

 8   this video from Thomas Keegan?

 9        A        None.

10        Q        Okay.     Let's go to Exhibit 1, which is the

11   subpoena.     On the fourth page in Exhibit 1 to the subpoena

12   is a copy of an article that was published in -- on

13   November 13th, 2014.      Have you seen this article before?

14        A        After you sent this.      It's the first time I saw

15   it, when you sent it.

16        Q        You have never seen this article before?

17        A        No.

18        Q        Can you read the article?      Have you read through

19   the article?

20        A        I did.    Once you gave it to me in the subpoena,

21   I did.

22        Q        Okay.     Are the facts of this case familiar to

23   you at all?

24                         MS. SLIPPEN:   Objection to form.

25                         MS. HOOK:   Let me rephrase that.
Case 3:18-cv-01322-KAD Document 308-19 Filed 09/29/20 Page 12 of 18


                                                               Page 167
 1   actions taken regarding the videotaping of a potential

 2   sexual assault, did you think it was important to determine

 3   whether or not these rumors were about something different

 4   than what you investigated or possibly the same thing that

 5   you investigated?

 6           A       Maybe I did.    But you remember, I was

 7   investigating cold case homicides.        I was not doing this,

 8   that I got called in for whatever reason this one that I

 9   got, maybe I was the only one on duty and everyone was off.

10           Q       In 2014 you were in cold case already?

11           A       Yeah, I believe I was.

12           Q       Okay.     You said you weren't sure if you went in

13   2014 or 2015?

14           A       Correct, and this is 2014, this is October.

15           Q       Okay.     So, you are saying that at the time of

16   this investigation, you were not in SVS anymore?

17           A       No.     Well, I mean, I shouldn't say that.

18           Q       Okay.

19           A       I was -- cold case was under SVS when I

20   initially came in, that's why Lieutenant Zuccarella was my

21   supervisor.       That's why he went with me.   But I don't know

22   the circumstances if, you know, there's times, listen, they

23   come down, I'm a sex assault expert, I have no one else, can

24   you go take this call?        So, that could have happened like

25   that.       But I wouldn't take every single sex assault.     Maybe
Case 3:18-cv-01322-KAD Document 308-19 Filed 09/29/20 Page 13 of 18


                                                              Page 194
 1        A       Okay.

 2        Q       You review the document and let me know when you

 3   are done.

 4        A       (Witness reading.)

 5                Okay.

 6        Q       Okay.    So, on September 7th, you wrote in an E

 7   mail to Michael DeAngelo and Tom Philip, Tom and Mike, I was

 8   notified that I am your police liaison at Brunswick.        So,

 9   I'm a little confused because I think you testified that

10   there was no formal assignment?

11        A       Right.   So, you are never going to find, like,

12   in a -- in my file where it says the dates of being a police

13   liaison and what schools, I don't think you'll find that.

14        Q       Okay.

15        A       I wouldn't say for sure, but I don't think so.

16        Q       Does this mean that you were not the police

17   liaison prior to this date?

18        A       No, I think I was.    Yeah, I was.    I was.   I

19   don't know why I wrote it like that.      I was definitely the

20   police liaison before 2016.

21        Q       Was there some reason that you wrote to them in

22   September of 2016 to notify them that you were a police

23   liaison?

24        A       Yeah, it's like a form, like in the beginning of

25   the year, we just reach out to everybody that, you know, of
Case 3:18-cv-01322-KAD Document 308-19 Filed 09/29/20 Page 14 of 18


                                                              Page 195
1    all the schools.    It sounds like it's the beginning of the

2    school year.

3          Q       So, who notified you that you were the police

4    liaison at Brunswick?

5          A       See, but it didn't happen in 2016, it happened

6    initially back when we were all fighting over who was going

7    to do all the talks.     So, I don't think I could say that it

8    was someone -- I don't know.      Only because I wrote that, I

9    don't know.    Maybe I was clarifying if I still was the

10   liaison or not the liaison, and they then said, yeah, you

11   are, and so then I wrote the E mail.       I don't recall.       It

12   makes sense to me.

13         Q       What makes sense to you?

14         A       Why I would have -- when you look at the dates

15   here, it says on August, where I say look, I'm up at Rocky

16   Hill, I'm working cold case, but then a month later, I'm

17   saying, you know what, I was notified, I am your police

18   liaison.   So, maybe I just got clarified that I was.        And

19   now it's September again, and it's the beginning of the

20   school year after August, I told them, you know, I'm

21   assigned to cold case, so I'm not really going to be doing

22   any of the stuff anymore or I don't know what's going on

23   because I'm in cold case.     I don't know.

24         Q       So, you don't remember why somebody would

25   suddenly tell you in September that you are assigned as
Case 3:18-cv-01322-KAD Document 308-19 Filed 09/29/20 Page 15 of 18


                                                              Page 197
 1        A        I'm sorry, the proper thing is SRU, special

 2   response unit.

 3        Q        Okay.   And he was in that unit at that time?

 4        A        He still is.

 5        Q        Okay.   So, you're telling them that you and the

 6   SWAT team will come if anything happens at Brunswick?

 7        A        Yeah.

 8        Q        Okay.

 9        A        Well, I'm not saying just that.     Just that, not

10   only that, but to make sure that if, you know, not just

11   shootings, we're really, you know, them being -- we're very

12   invested because we want the place to be safe for my son.

13        Q        I'll stop by on occasion to check on you all and

14   try to make your students comfortable as the representative

15   of GPD.     That's more along the same lines?

16        A        No, that's more along the lines of community

17   policing.     So, you want to make sure that the students feel

18   comfortable to report crimes.     So, you want to be seen

19   there, and you want to say hello, and you want to try and

20   have lunch, you want to try and go to a class, go to a game,

21   whatever you are going to do so people see you as a person

22   not just a police officer, so they feel comfortable to

23   report crimes, a big part of community policing.

24        Q        Okay.   So, your -- this E mail, although it

25   sounds like it's starting up again, your relationship with
Case 3:18-cv-01322-KAD Document 308-19 Filed 09/29/20 Page 16 of 18


                                                                Page 198
 1   Brunswick, it really never stopped?

 2                        MS. SLIPPEN:     Objection to form.

 3   BY MS. HOOK:

 4         Q      Is that correct?

 5         A      My relationship, what do you mean?

 6         Q      With Brunswick.        Your working as a liaison with

 7   Brunswick was never really interrupted over the years, was

 8   it?

 9         A      Well, when I wrote, I was notified that I'm your

10   police liaison, and then about August 6th says, listen, I'm

11   not -- I've been assigned to this up here.        So, it does

12   sound like there was a break, and then I say I'm notified,

13   it kind of sounds like there was a break.

14         Q      Okay.

15         A      I know there was a break because I wasn't

16   available driving up to Rocky Hill.

17         Q      Okay.     So, Michael DeAngelo responds to your E

18   mail by saying, thanks, Christy.        Any news on -- and I'm

19   assuming that word should be our friend.        There are some

20   rumors circulating that she tried to harm herself.         What is

21   he talking about there?

22         A      I do not know.

23         Q      Does it sound like you and he have been having

24   regular conversations about your friend?

25                        MS. SLIPPEN:     Objection to form.
Case 3:18-cv-01322-KAD Document 308-19 Filed 09/29/20 Page 17 of 18


                                                               Page 199
 1                        THE WITNESS:   It sounds like that there is

 2                a girl that tried to harm herself.

 3   BY MS. HOOK:

 4           Q    Do you have any recollection as to who that

 5   might have been?

 6           A    No.     September, 2016.     There's no girls that

 7   goes to that school.     You see, I said to them, I have no

 8   claims of information.     I don't know.      I told them I don't

 9   know what you are talking about, and that there's a rumor,

10   and I don't know how I responded to this.         How did I respond

11   to it?

12           Q    I thought you were thinking.       How did you

13   respond to it?

14           A    It doesn't look like I ever responded.       Maybe I

15   just ignored it because I -- I don't know.

16           Q    Okay.     Did you know anything about Jane Doe's

17   complaint against                   ?

18           A    No, never knew anything, never knew that name

19   ever.

20           Q    Never -- I'm sorry.        I didn't understand you.

21           A    The name that you just mentioned, I have never

22   heard of.

23           Q    Okay.     In your role as liaison at the time that

24   the investigation was taking place, would you have learned

25   about it?
Case 3:18-cv-01322-KAD Document 308-19 Filed 09/29/20 Page 18 of 18


                                                              Page 200
 1        A        The 2014 incident?

 2        Q        2016.

 3        A        So, I didn't even know what year or anything

 4   that took place.

 5        Q        Okay.     So, the question I'm asking is, Jane Doe

 6   made her complaint against the Brunswick student

 7            on August 3rd, 2016.

 8        A        So, that's what this is.

 9        Q        And that's what Michael DeAngelo is reaching out

10   to you for information about.

11        A        Which is the first time I'm ever -- no idea.

12        Q        Okay.     And then in September, you are suddenly

13   assigned, again, to be liaison to Brunswick?

14        A        Right.

15        Q        Do you have any notion as to what prompted that

16   assignment?

17        A        No.

18        Q        Okay.     Did you ever speak with Michael DeAngelo

19   about the Jane Doe complaint?

20        A        I do not recall any conversation --

21        Q        Well --

22        A        -- ever.

23        Q        -- he does say that you had a conversation.        He

24   says you were a bit evasive?

25        A        Yeah, but it doesn't sound like I know what he
